UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 0-6247 ARABIAN AMERICAN DEVELOPMENT COMPANY (Exact name of registrant as specified in its charter) DELAWARE 75-1256622 (State or other jurisdiction of (I.R.S. employer incorporation or organization) identification no.) 10830 NORTH CENTRAL EXPRESSWAY, SUITE 175 75231 DALLAS, TEXAS (Zip code) (Address of principal executive offices) Registrant’s telephone number, including area code:(214) 692-7872 Former name, former address and former fiscal year, if changed since last report. NONE Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YesXNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer,” “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer _X_ Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes NoX_ Number of shares of the Registrant's Common Stock (par value $0.10 per share), outstanding at November 7, 2008: 23,471,995. PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS SEPTEMBER 30, 2008 (unaudited) DECEMBER 31, 2007 ASSETS Current Assets Cash and cash equivalents $ 2,446,942 $ 4,789,924 Trade Receivables, Net of allowance for doubtful accounts of $35,000 and $35,000, respectively 17,017,713 12,310,561 Current portion of notes receivable, net of discount of $89,734 and $101,620,respectively 547,739 609,777 Financial contracts 206,832 Prepaid expenses and other assets 767,999 648,313 Inventories 11,230,161 2,887,636 Financial contract deposits 6,350,000 Deferred Income Taxes 1,051,931 Taxes receivable 1,070,407 Total Current Assets 39,412,485 22,523,450 Property, Pipeline and Equipment 46,714,891 32,229,709 Less: Accumulated Depreciation (13,876,426 ) (12,463,214 ) Net Property, Pipeline and Equipment 32,838,465 19,766,495 Al Masane Project 37,810,126 37,468,080 Investment in AMAK 3,525,000 Other Assets in Saudi Arabia 2,431,248 2,431,248 Mineral Properties in the United States 1,085,090 1,084,617 Notes Receivable, net of discount of $1,504 and $70,421, respectively, net of current portion 545,230 935,937 Deferred Income Taxes 2,871,890 Other Assets 11,855 10,938 TOTAL ASSETS $ 120,531,389 $ 84,220,765 LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable $ 11,377,786 $ 4,524,042 Accrued interest 114,305 85,552 Financial contracts 10,722,977 Taxes payable 1,977,012 258,407 Accrued liabilities 1,338,406 1,673,415 Accrued liabilities in Saudi Arabia 1,406,252 1,406,801 Notes payable 11,012,000 11,012,000 Current portion of long-term debt 591,887 30,573 Current portion of other liabilities 584,263 630,731 Total Current Liabilities 39,124,888 19,621,521 Long-Term Debt, net of current portion 25,393,726 9,077,737 Post Retirement Benefit 823,500 441,500 Other Liabilities, net of current portion 634,890 990,375 Deferred Income Taxes 677,131 Minority Interest in Consolidated Subsidiaries 776,604 794,646 STOCKHOLDERS' EQUITY Common Stock-authorized 40,000,000 shares of $.10 par value;issued and outstanding, 23,171,995 and 22,601,994 shares in 2008 and 2007, respectively 2,317,199 2,260,199 Additional Paid-in Capital 41,162,707 37,183,206 Accumulated Other Comprehensive Loss (533,515 ) Retained Earnings 10,831,390 13,174,450 Total Stockholders' Equity 53,777,781 52,617,855 $ 120,531,389 $ 84,220,765 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY See notes to consolidated financial statements. 2 ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) THREE MONTHS ENDED NINE MONTHS ENDED SEPTEMBER 30 SEPTEMBER 30 2008 2007 2008 2007 REVENUES Petrochemical Product Sales $ 38,784,278 $ 26,600,738 $ 102,444,163 $ 74,706,740 Transloading Sales 7,890,773 15,935,628 Processing Fees 1,066,919 1,437,684 3,207,402 4,135,064 47,741,970 28,038,422 121,587,193 78,841,804 OPERATING COSTS AND EXPENSES Cost of Petrochemical Product Sales and Processing (including depreciation of $260,543, $198,513, $746,348, and $591,680, respectively) 56,851,844 25,795,618 118,973,330 62,560,914 GROSS PROFIT (LOSS) (9,109,874 ) 2,242,804 2,613,863 16,280,890 GENERAL AND ADMINISTRATIVE EXPENSES General and Administrative 1,655,790 1,613,612 6,278,770 5,509,742 Depreciation 82,534 69,667 237,591 180,416 1,738,324 1,683,279 6,516,361 5,690,158 OPERATING INCOME (LOSS) (10,848,198 ) 559,525 (3,902,498 ) 10,590,732 OTHER INCOME (EXPENSE) Interest Income 56,628 70,253 164,731 219,296 Interest Expense (109,368 ) (10,037 ) (199,675 ) (115,742 ) Minority Interest 3,388 3,680 18,043 14,029 Miscellaneous Income (2,757 ) (22,621 ) 42,109 (3,356 ) ( 52,109 ) 41,275 25,208 114,227 INCOME (LOSS) BEFORE INCOME TAXES (10,900,307 ) 600,800 (3,877,290 ) 10,704,959 INCOME TAXES (3,969,245 ) 219,200 (1,534,230 ) 3,509,569 NET INCOME (LOSS) $ (6,931,062 ) $ 381,600 $ (2,343,060 ) $ 7,195,390 Basic Earnings (Loss) per Common Share Net Income (Loss) $ (0.30 ) $ 0.02 $ (0.10 ) $ 0.31 Basic Weighted Average Number of Common Shares Outstanding 23,471,995 22,901,994 23,354,193 22,893,194 Diluted Earnings (Loss) per Common Share Net Income $ (0.30 ) $ 0.02 $ (0.10 ) $ 0.31 Diluted Weighted Average Number of Common Shares Outstanding 23,471,995 23,299,989 23,354,193 23,274,093 See notes to consolidated financial statements. 3 ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (UNAUDITED) FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2008 ACCUMULATED COMMON STOCK ADDITIONAL PAID-IN OTHER COMPREHENSIVE RETAINED SHARES AMOUNT CAPITAL LOSS EARNINGS TOTAL DECEMBER 31, 2007 22,601,994 $ 2,260,199 $ 37,183,206 $ $ 13,174,450 $ 52,617,855 Investment in AMAK 500,000 50,000 3,475,000 3,525,000 Common Stock Issued to Directors 30,001 3,000 226,501 229,501 Common Stock Issued to Employees 40,000 4,000 278,000 282,000 Unrealized Loss on Interest Rate Swap (net of income tax benefit of $274,841) (533,515 ) (533,515 ) Net Loss (2,343,060 ) (2,343,060 ) Comprehensive Loss (2,876,575 ) SEPTEMBER 30, 2008 23,171,995 $ 2,317,199 $ 41,162,707 $ (533,515 ) $ 10,831,390 $ 53,777,781 See notes to consolidated financial statements. 4 ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) NINE MONTHS ENDED SEPTEMBER 30, 2008 2007 OPERATING ACTIVITIES Net Income (Loss) $ (2,343,060 ) $ 7,195,390 Adjustments to Reconcile Net Income (Loss) To Net Cash Provided by (Used in) Operating Activities: Depreciation 983,939 772,096 Accretion of Notes Receivable Discounts (80,802 ) (115,501 ) Accretion of Unrealized Gross Profit (52,138 ) Unrealized (Gain)/Loss on Financial Contracts 10,396,294 (1,189,311 ) Stock Compensation 282,000 99,000 Deferred Income Taxes (4,600,952 ) 258,604 Postretirement Obligation 202,000 589,455 Minority Interest (18,042 ) (14,029 ) Changes in Operating Assets and Liabilities: Increase in Trade Receivables (4,707,152 ) (3,346,376 ) Decrease in Notes Receivable 533,547 628,598 Decrease in Income Tax Receivable 1,070,407 619,598 (Increase) Decrease in Inventories (8,342,525 ) 653,472 (Increase) Decrease in Other Assets (918 ) 34,070 (Increase) Decrease in Financial Contract Deposits (6,350,000 ) 1,500,000 (Increase) Decrease in Prepaid Expenses (119,686 ) 35,302 Increase in Accounts Payable and Accrued Liabilities 8,713,411 2,091,028 Increase in Accrued Interest 28,753 385 Decrease in Accrued Liabilities in Saudi Arabia (549 ) (266,334 ) Net Cash Provided by (Used in) Operating Activities (4,353,335 ) 9,493,309 INVESTING ACTIVITIES Additions to Al Masane Project (342,046 ) (279,697 ) Additions to Property, Pipeline and Equipment (14,524,431 ) (7,760,857 ) Additions to Mineral Properties in the U.S. (473 ) (498 ) Net Cash Used in Investing Activities (14,866,950 ) (8,041,052 ) FINANCING ACTIVITIES Additions to Long-Term Debt 16,900,000 Repayment of Long-Term Debt (22,697 ) (2,481,566 ) Repayment of Note to Stockholders (500 ) Net Cash Provided by (Used in) Financing Activities 16,877,303 (2,482,066 ) NET DECREASE IN CASH AND CASH EQUIVALENTS (2,342,982 ) (1,029,809 ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 4,789,924 2,939,022 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 2,446,942 $ 1,909,213 Supplemental disclosure of cash flow information: Cash payments for interest $ 546,408 $ 225,890 Cash payments (net of refunds) for taxes $ 4,814 $ 2,800,000 Supplemental disclosure of non-cash items: Capital expansion amortized to depreciation expense $ 468,522 $ 364,462 Investment in AMAK $ 3,525,000 $ Issuance of common stock for settlement of accrued directors’ compensation $ 229,501 $ Unrealized loss on interest rate swap, net of tax benefit $ 533,515 $ See notes to consolidated financial statements. 5 ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1.
